El Juez Asociado Señor Wole,
emitió la opinión, del tribunal.
 En el juicio la corte dió muy poco crédito a los testigos de los demandantes, creyó al demandado y dictó sentencia a favor de éste. Los apelantes tratan de convencernos de que la negligencia del demandado podía inferirse de su propia declaración. No estamos conformes. El demandado declaró que mientras pasaba en su camión, la demandante miró hacia él varias veces desde la acera, pero no dió muestra o indicio alguno de su intención de cruzar inmediatamente. La apelante hace mucho hincapié en el hecho de que el demandado dijo que él sabía que ella tenía la intención de cruzar. Una y otra vez, tanto en el interrogatorio directo como en la repregunta, el testigo manifestó que la demandante miró hacia él varias veces y por eso él creyó que ella no cruzaría la calle cuando un vehículo estaba próximo a pasar, o palabras a ese efecto. No encontramos prueba de negligencia. La corte, citando Meléndes v. Alvares, 35 D.P.B. 343, y otros casos, resolvió que la causa próxima del accidente fué la negligencia de la demandante al dejar un sitio de seguridad para colocarse frente a un vehículo en marcha.
Los Jueces Sres. Presidente del Toro y Asociado Texidor, no intervinieron.

Debe confirmarse la sentencia apelada.